DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         HAROLD MACARIOLA,
                             Appellant,

                           v.
     REEMPLOYMENT ASSISTANCE APPEALS COMMISSION and
            DEPARTMENT OF VETERANS AFFAIRS,
                        Appellees.

                               No. 4D19-2898

                            [January 8, 2020]

  Appeal from the State of Florida, Reemployment Assistance Appeals
Commission; Case Nos. R.A.A.C. 19-01290 and Ref. Dec. 0035695845-
04F.

   Harold Macariola, Riviera Beach, pro se.

   No appearance for appellee.

PER CURIAM.

   Affirmed. See Fla. R. App. P. 9.315(a).

LEVINE, C.J., CONNER and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.